Citation Nr: 1146142	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-18 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder, to include residuals of lung cancer status post right lobectomy, pleural disease, and asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefit sought on appeal.

In February 2011 the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO.  

In May 2011 the Board remanded the case regarding the claim on appeal here.  In that decision, the Board also granted service connection for bilateral hearing loss, and reopened and remanded a claim for service connection for tinnitus.  Subsequently the RO granted service connection for tinnitus.  Thus, the hearing loss and tinnitus service connection claims are no longer on appeal before the Board. 

 Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has residuals of lung cancer status post right lobectomy and pleural disease related to asbestos exposure during active duty service.



CONCLUSION OF LAW
 
Resolving all reasonable doubt in his favor, residuals of lung cancer status post right lobectomy and pleural disease were incurred as a result of his military service.  38 U.S.C.A. §§ 101 (2, 21-24), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a lung (pulmonary) disability due to exposure to asbestos while in service.  In this decision, the Board grants service connection for a lung disability of residuals of lung cancer status post right lobectomy and pleural disease.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

To show a chronic disease in service requires a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptomatology after service is required for service connection.  See 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The date of this amended material is December 13, 2005.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).  Thus, inhalation of asbestos fibers is associated with a wide variety of pulmonary symptomatologies, including lung cancer and pleural disease.

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

The Veteran asserts that his current pulmonary disability is a result of asbestos exposure while serving aboard ships in the U.S. Navy.  He does not specifically contend that he had asbestos-related pulmonary complaints, treatment, or diagnoses during service.  Nonetheless, service treatment records show a number of visits for respiratory complaints during the Veteran's service.  When treated in April 1957 he reported complaints of persistent cough for the previous seven days.  At that time the provider found that the Veteran had persistent pharyngitis and mild laryngitis, a clear chest, and an annoying cough.  In December 1959 the Veteran was treated for complaints diagnosed as atypical primary pneumonia.

In February 1966 the Veteran was treated for complaints for which the impression was that the Veteran had mild chronic bronchitis, and chronic rhinitis.  He was seen again in March 1966 for complaints of a bad cold and congestion, including complaints of crazy paroxysmal dry coughing, for the previous four days.  The lungs were relatively clear, with generalized broncho-vascular breath sounds.  The treatment report contains an impression of chronic lung disease, with a major manifestation of bronchitis.  

When seen in June 1967 the provider noted that a PPD (purified protein derivative) test two days before was positive.  The Veteran then underwent chest X-ray examination, which was negative for tuberculosis.  The report of a November 1967 examination contains a normal evaluation for lungs and chest; and a report of chest X-ray examination later that month was negative.

Service personnel records show that the Veteran's military occupational specialties included Gunner's Mate, and that he served on a number of ships during his service in the Navy.  

There is evidence of current pulmonary disability, including pleural disease and lung cancer status post right upper lobectomy, as shown in the following significant private treatment records dated in the 2000s.  The report of a May 2005 computed tomography (CT) scan examination of the chest shows that a previously noted right upper lobe pulmonary nodule had increased in size since a study in March 2005.  

In September 2005 the Veteran underwent a right thoracotomy, wedge resection of the right upper lobe, frozen section, for suspected carcinoma of the right upper lobe.  Examination revealed that this was a non-small cell carcinoma.  The final pathology diagnosis was (1) right upper lobe nodule: squamous cell carcinoma, moderately differentiated; no pleural invasion present; emphysematous changes; (2) pleural plaque; (3) one lymph node is negative for malignancy.  Based on these findings the Veteran then immediately underwent right upper lobectomy.  The discharge summary report includes a notation that the Veteran had a history of asbestosis.  

A June 2006 report of consultation contains an impression, in part, of (1) history of carcinoma right lung status post lobectomy; (2) tobacco history without significant chronic obstructive pulmonary disease on recent pulmonary function tests; and (3) asbestos pleural disease.

A July 2006 report of consultation contains findings including a history that the Veteran had emphysema, asbestosis, and a history of lung cancer with right upper lobectomy in September 2005.   

A November 2009 statement from the Veteran's treating physician, Alan R. Pope, M.D., shows that Dr. Pope reported that the Veteran's asbestos related findings included asbestos related pleural plaques; and a right lung nodule involving squamous cell carcinoma for which the Veteran underwent lobectomy in 2005.

The report of a July 2011 VA examination and an associated note contain a discussion of the examiner's review of the Veteran's pulmonary records.  There is no indication that the examiner performed any extensive physical examination or any diagnostic testing.  The Veteran reported that he was a gunners mate during his service in the Navy from 1949 to 1971, and that he slept on asbestos gloves and was exposed to dust aboard ships.  Then he was a machinist in the Navy yard until 1995 and heavily exposed then.  Physical examination revealed a few crackles at the bases bilaterally.  

The examiner concluded the following.  First, that it was clear that the Veteran had asbestos exposure.  The examiner noted that asbestos is a carcinogen and could have contributed to the development of his lung cancer, along with his long-term smoking.  Second, that it was also clear that the Veteran developed mild pleural thickening and plaques.  More likely than not asbestos related, as seen on CT scans and proven pathologically at the time of the lobectomy.  

Third, the examiner opined that the Veteran did not have evidence of the interstitial lung disease termed asbestosis on CT scans, pulmonary function tests (PFTs), or on the pathology from his lobectomy.  On the last point the examiner noted the caveat that the lobectomy (and pathology examination) was on the upper lobe, whereas if asbestosis were present, it typically would be worse in the lower lobes; but the PFTs and CT scans were clear and concordant, and that overall pulmonary function remained excellent.

In summary, the Veteran's service records do not specifically verify that he was exposed to asbestos during service.  Nevertheless, in hearing testimony, the Veteran indicated that he inhaled asbestos during service while sleeping in his bunk bed, which was close to asbestos-covered pipes.  He also testified that he was exposed when he had to take pumps apart resulting in asbestos dust that he inhaled, and from asbestos gloves he used to remove hot shells out of the gun mount in his role as gunner's mate.

While there is no conclusive evidence showing that the Veteran was exposed to asbestos during service, the Board notes that the Veteran is competent to report as to what he had witnessed and as to what he was exposed to, while serving on several ships in service in the Navy over the years of service from March 1948 to December 1967.  His contentions regarding the shipboard presence of asbestos is consistent with Naval shipbuilding history.  Further, the Board finds the Veteran's testimony in this regard to be credible.

The clinical record including the July 2011 VA examination report shows the presence of lung symptomatology that has been linked etiologically to service and in particular to exposure to asbestos in service.  While the medical evidence reflects merely a history of asbestosis, but no diagnosis of that pulmonary condition, the record does contain diagnoses reflecting current lung disability of residuals of lung cancer status post right lobectomy and pleural disease, linked to his exposure to asbestos in service.  Such diagnoses are consistent with the M-21 definition of asbestos-related disabilities and the timing of the Veteran's diagnoses are consistent with latency factors noted in the M-21. 

Therefore, on review, the Board finds that the criteria for service connection for residuals of lung cancer status post right lobectomy, and pleural disease have been met.  



ORDER

Service connection for residuals of lung cancer status post right lobectomy, and pleural disease, is granted.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


